       Case 1:18-cv-06467-JGK-DCF Document 73 Filed 06/10/20 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------- x

STANLEY KAROL,
                                                                                 STIPULATION
                                 Plaintiff,                                      AND ORDER OF
                                                                                 SETTLEMENTAND
                  -against-                                                      DISCONTINUANCE

CITY OF NEW YORK, KENNETH K.                                                     18 CV 6467 (JGK) (DCF)
WONG, Badge No. 8, EDUARDO CAUTELA,
Badge No. 2903, ROBERT P. CANONICA,
Badge No. 195, and MICHAEL J. GILLEN,
Badge No. 905,

                               Defendants.
---------------------------------------------------------------------------- x

                  WHEREAS, Plaintiff Stanley Karol (“Plaintiff”) commenced the above-

captioned action (the “Action”) by filing a complaint on July 18, 2018 (the “Complaint”) against

the City of New York, Kenneth K. Wong, Eduardo Cautela, Robert P. Canonica, and Michael J.

Gillen (the “Original Defendants”); and

                  WHEREAS, Plaintiff filed an amended complaint (the “First Amended Complaint”)

on August 14, 2018; and

                  WHEREAS, the Original Defendants filed a motion to dismiss the First Amended

Complaint on September 4, 2018; and

                  WHEREAS, by Memorandum Opinion and Order dated July 3, 2019, the Court

granted in part, and denied in part, the Original Defendants’ motion to dismiss the First Amended

Complaint, and dismissed Plaintiff’s substantive due process claim as against the City of New York

and Plaintiff’s retaliation claim under the First and Fourteenth Amendments as against individually

named Original Defendants Kenneth K. Wong, Robert P. Canonica, and Michael J. Gillen; and
      Case 1:18-cv-06467-JGK-DCF Document 73 Filed 06/10/20 Page 2 of 11



               WHEREAS, in the July 3, 2019 Memorandum Opinion and Order, the Court

dismissed all claims asserted against the City of New York and individually named Original

Defendants Kenneth K. Wong, Robert P. Canonica, and Michael J. Gillen; and

               WHEREAS, Defendant Eduardo Cautela is the only remaining defendant in the

Action, and the only remaining claim in the Action is a retaliation claim under the First and

Fourteenth Amendments against Defendant Eduardo Cautela; and

               WHEREAS, Defendant Eduardo Cautela denies any and all liability arising out of

Plaintiff’s allegations and remaining claim in the Action; and

               WHEREAS, the parties in the Action now desire to resolve the remaining claim

asserted against Defendant Eduardo Cautela and the issue of attorneys’ fees, expenses, and costs

without further proceedings and without admitting any fault of liability;

               NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by

and between the undersigned, the attorneys of record for the respective parties, as follows:

               1.      The Action shall be dismissed with prejudice, and without costs, expenses

or fees in excess of the amounts specified in paragraph 2 of this Stipulation and Order.

               2.      The City of New York hereby agrees to pay Plaintiff the total sum of five

thousand ($5,000.00) U.S. Dollars (the “Settlement Amount”) in full satisfaction of any and all

claims and rights to damages arising from the acts and omissions that were alleged or asserted in

the Action, including any and all claims for attorneys’ fees, expenses, and costs.

               3.      Payment of the Settlement Amount shall be made by mailing a check—

made payable in Plaintiff’s name and in the amount specified in paragraph 2 of this Stipulation

and Order—to Plaintiffs’ counsel, Emery Celli Brinckerhoff & Abady LLP, at 600 Fifth Avenue,

10th Floor, Attn: Debra L. Greenberger, Esq., New York, New York 10020.
      Case 1:18-cv-06467-JGK-DCF Document 73 Filed 06/10/20 Page 3 of 11



               4.      The City of New York shall make payment of the Settlement Amount set

forth in paragraph 2 of this Stipulation and Order within 90 days of receipt of the following: (a) a

copy of this agreement executed by Plaintiff’s counsel and “so ordered” by this Court; (b) a

general release executed by Plaintiff in the form annexed hereto as Exhibit A; (c) an “Affidavit

of No Liens” executed by Plaintiff in the form annexed hereto as Exhibit B; and (d) a “W-9”

executed by Plaintiff in the form annexed hereto as Exhibit C.

               5.      In consideration for the payment of the Settlement Amount and upon such

payment, Plaintiff shall be deemed to have forever released and discharged the City of New

York, as well as its departments and subdivisions, and, in his individual and official capacity,

Defendant Eduardo Cautela, as well as his successors or assigns, and all past and present

officials, employees, representatives, and agents of the City of New York, from any and all

actions, causes of action, suits, debts, sums of money, damages, claims and demands, in law and

equity, arising from the acts and omissions that were, or could have been, alleged or asserted in

the Action, including any and all claims for attorneys’ fees, expenses, and costs.

Notwithstanding the foregoing, Plaintiff does not release any claims he has asserted in the case

of Stanley Karol v. N.Y.C. Office of Admin. Trials & Hearings, et al., Index No. 159706/2019

(Sup. Ct. N.Y. Cnty.). Furthermore, counsel for Plaintiff hereby agrees and represents that no

other claims for attorneys’ fees, expenses, or costs arising out of the Action shall be made by or

on behalf of Plaintiff against the City of New York, or its departments and subdivisions, or, in

his individual and official capacity, Defendant Eduardo Cautela, or his successors or assigns, or

all past and present officials, employees, representatives, and agents of the City of New York, in

any application for attorneys’ fees, expenses, or costs at any time.

               6.      Defendant Eduardo Cautela hereby releases and discharges Plaintiff from

any and all actions, causes of action, suits, debts, sums of money, damages, claims and demands,
      Case 1:18-cv-06467-JGK-DCF Document 73 Filed 06/10/20 Page 4 of 11



in law and equity, arising from the acts and omissions that were alleged in the Action, or based

on Plaintiff’s commencement of the Action.

               7.         This Stipulation and Order is not to be construed as an admission by the

City of New York, as well as its departments and subdivisions, and, in his individual and official

capacity, Defendant Eduardo Cautela, as well as his successors or assigns, and all past and

present officials, employees, representatives, and agents of the City of New York, that they (a)

have in any manner or way violated Plaintiff’s rights, the rights of any other person or entity, as

defined in the constitutions, statutes, ordinances, rules or regulations of the United States, the

State of New York, and the City of New York, or any other applicable law, rule or regulation, or

(b) are in any way liable for any and all actions, causes of action, suits, debts, sums of money,

damages, claims and demands, in law and equity, that were, or could have been, alleged or

asserted in the Action.

               8.         Nothing contained herein shall be deemed to constitute a policy or practice

of the City of New York.

               9.         This Stipulation and Order, and the settlement it represents, shall not be

admissible in, nor is it related to, any other proceeding, litigation or settlement negotiations,

except to enforce the terms of this Stipulation and Order.

               10.        This Stipulation and Order contains all the terms and conditions agreed

upon by the parties, and no oral agreement entered into at any time nor any written agreement

entered into prior to the execution of this Stipulation and Order regarding the subject matter of

the Action or of attorneys’ fees, expenses, or costs shall be deemed to exist, or to bind the parties

hereto, or to vary the terms and conditions contained herein.

               11.        The parties have reviewed and revised this Stipulation and Order, and any

rule of construction, by which any ambiguities are to be resolved against the drafting party, shall

not be applied in the interpretation of this Stipulation and Order.
     Case 1:18-cv-06467-JGK-DCF Document 73 Filed 06/10/20 Page 5 of 11



              12.    This Stipulation and Order may be executed in counterparts, and scanned

and/or facsimile signatures by the undersigned shall constitute original signatures for filing

purposes with the Court.

Dated:    New York, New York
          June 10, 2020




EMERY CELLI BRINCKERHOFF                           JAMES E. JOHNSON
& ABADY LLP                                        Corporation Counsel of the
Attorneys for Plaintiff                               City of New York
600 Fifth Avenue, 10th Floor                       Attorney for Defendant Eduardo Cautela
New York, New York 10020                              and non-party City of New York
                                                   100 Church Street, 4th Floor
                                                   New York, New York 10007


By: _/s/ Debra L. Greenberger_____           By:   _/s/ Karen B. Selvin__________
     Andrew G. Celli, Jr.                          Karen B. Selvin
     Debra L. Greenberger                          Carlos Fernando Ugalde Alvarez
     Andrew K. Jondahl                             Assistant Corporation Counsels


                                                   SO ORDERED:


Dated: New York, New York
       ______________, 2020                        HON. JOHN G. KOELTL
                                                   UNITED STATES DISTRICT JUDGE
Case 1:18-cv-06467-JGK-DCF Document 73 Filed 06/10/20 Page 6 of 11



                           EXHIBIT A
          Case 1:18-cv-06467-JGK-DCF Document 73 Filed 06/10/20 Page 7 of 11



                                         GENERAL RELEASE

               KNOW THAT I, Stanley Karol (“Releasor”), date of birth ________________, Social

Security No.________________, Plaintiff in the action entitled Karol v. City of N.Y., et al., 18 CV 6467

(JGK) (DCF) (S.D.N.Y.), in consideration of the payment of five thousand ($5,000.00) U.S. Dollars by

the City of New York pursuant to the terms and conditions set forth in the “Stipulation and Order of

Settlement and Discontinuance” dated June ___, 2020, do hereby remise, remit, release and forever

discharge the City of New York, as well as its departments and subdivisions, and, in his individual and

official capacity, Eduardo Cautela, as well as his successors or assigns, and all past and present officials,

employees, representatives, and agents of the City of New York, of and from any and all actions, causes

of action, suits, debts, sums of money, damages, claims and demands, in law and equity, which against

the Releasees, the Releasor ever had, now has or which his heirs, executors, or administrators hereafter

can, shall or may have arising from the acts and omissions that were, or could have been, alleged or

asserted in the aforementioned action, including any and all claims for attorneys’ fees, expenses, and

costs. Notwithstanding the foregoing, Plaintiff does not release any claims he has asserted in the case of

Stanley Karol v. N.Y.C. Office of Admin. Trials & Hearings, et al., Index No. 159706/2019 (Sup. Ct.

N.Y. Cnty.). THIS RELEASE MAY NOT BE CHANGED ORALLY. THE UNDERSIGNED

HAS READ THE FOREGOING RELEASE AND FULLY UNDERSTANDS IT.

   IN WITNESS WHEREOF, I have executed this Release this                   day of        , 2020.

                                                          ___________________________________
                                                          STANLEY KAROL

STATE OF ________, COUNTY OF _________ SS.:

On _______________, 2020 before me personally came Stanley Karol, to me known, and known to me
to be the individual described in, and who executed the foregoing RELEASE, and duly acknowledged to
me that she/he executed the same.

                                                          NOTARY PUBLIC
Case 1:18-cv-06467-JGK-DCF Document 73 Filed 06/10/20 Page 8 of 11



                           EXHIBIT B
       Case 1:18-cv-06467-JGK-DCF Document 73 Filed 06/10/20 Page 9 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------x
  STANLEY KAROL,
                                                                           AFFIDAVIT OF
                                                      Plaintiff,           NO LIENS
                                - against -                                18 CV 6467 (JGK) (DCF)



 CITY OF NEW YORK, KENNETH K.
 WONG, Badge No. 8, EDUARDO CAUTELA,
 Badge No. 2903, ROBERT P. CANONICA,
 Badge No. 195, and MICHAEL J. GILLEN,
 Badge No. 905,

                                                  Defendants.

-----------------------------------------------------------------------x
STATE OF ____________              )
                                       : SS.:
COUNTY OF __________               )

                 STANLEY KAROL, being duly sworn, deposes and says:

                 1.       I, the plaintiff in the above-captioned action, am over 18 years and

make this affidavit in connection with settlement of this action.

                 2.       There are no outstanding liens due and owing against me or my

property to the City of New York or to the New York City Department of Finance.




                                                                       STANLEY KAROL
Sworn to before me this
    day of                         , 2020.


__________________________________
            NOTARY PUBLIC
Case 1:18-cv-06467-JGK-DCF Document 73 Filed 06/10/20 Page 10 of 11



                            EXHIBIT C
                       Case 1:18-cv-06467-JGK-DCF
 DO NOT SUBMIT TO THE IRS                       THEDocument  73
                                                   CITY OF NEW    Filed 06/10/20 Page 11 of 11
                                                               YORK
   SUBMIT FORM TO THE
      NEW YORK CITY
                                                          SUBSTITUTE FORM W-9:
         AGENCY                           REQUEST FOR TAXPAYER IDENTIFICATION NUMBER & CERTIFICATION
          10/14
                  TYPE OR PRINT INFORMATION NEATLY. PLEASE REFER TO INSTRUCTIONS FOR MORE INFORMATION.
Part I: Vendor Information
1. Legal Business Name:         (As it appears on IRS EIN records, IRS Letter                2. If you use DBA, please list below:
  CP575, IRS Letter 147C -or- Social Security Administration Records, Social Security
  Card)




3. Entity Type (Check one only):                             Church or Church-Controlled Organization                             Personal Service Corporation


       Non-Profit                Corporation/                                                    Coty of New York               Individual/
                                                           Government                                                                                                 Trust
       Corporation               LLC                                                             Employee                       Sole Proprietor

                                                           Single Member LLC                     Resident/Non-                  Non-United States
       Joint Venture             Partnership/LLC                                                                                                                      Estate
                                                           (Individual)                          Resident Alien                 Business Entity

Part II: Taxpayer Identification Number & Taxpayer Identification Type

 1. Enter your TIN here: (DO NOT USE DASHES)

 2. Taxpayer Identification Type (check appropriate box):


         Employer ID Number (EIN)               Social Security Number (SSN)             Individual Taxpayer ID Number (ITIN)               N/A (Non-United States Business Entity)


Part III: Vendor Addresses
                                                                    Number, Street, and Apartment or Suite Number                   City, State, and Nine Digit Zip Code or Country

 1. 1099 Address:

                                                                    Number, Street, and Apartment or Suite Number                   City, State, and Nine Digit Zip Code or Country

 2. Account Administrator Address:

                                                                    Number, Street, and Apartment or Suite Number                   City, State, and Nine Digit Zip Code or Country

 3. Billing, Ordering & Payment Address:


Part IV: Exemption from Backup Withholding and FATCA Reporting (See Instructions)

    Exemption Code for Backup Withholding                                                        Exemption Code for FATCA Reporting

Part V: Certification
   Under penalties of perjury, I certify that:
   1. The number shown on this form is my correct Taxpayer Identification Number, and
   2. I am not subject to Backup Withholding because: (a) I am exempt from Backup Withholding, or (b) I have not been notified by the IRS that I am subject to Backup
      Withholding as a result of a failure to report all interest or dividends, or (c) the IRS has notified me that I am no longer subject to Backup Withholding, and
   3. I am a US citizen or other US person, and
   4. The FATCA code(s) entered on this form (if any) indicating that I am exempt from FATCA reporting is correct.

   The Internal Revenue Service does not require your consent to any provision of this document other than the certifications required to avoid backup withholding.
  Sign
  Here:

                                       Signature                                                  Phone Number                                 Date


                                 Print Preparer's Name                                            Phone Number                               Contact's E-Mail Address:

                                                                    FOR SUBMITTING AGENCY USE
                                                                              ONLY
 Submitting                                               Contact
 Agency Code:                                             Person:

 Contact's E-                                                                                                Telephone    (             )
 Mail Address:                                                                                               Number:


 Payee/Vendor Code:
    DO NOT FORWARD W-9 TO COMPTROLLER'S OFFICE. AGENCIES MUST ATTACH COMPLETED W-9 FORMS TO THEIR FMS DOCUMENTS.
